Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 1 of 6
Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 2 of 6
Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 3 of 6
Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 4 of 6
Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 5 of 6
Case 20-81809   Doc 1-1 Filed 10/30/20 Entered 10/30/20 14:54:23   Desc
                      Signature Pages Page 6 of 6
